[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                      FILED
                                No. 05-11509                U.S. COURT OF APPEALS
                            Non-Argument Calendar             ELEVENTH CIRCUIT
                                                                  August 26, 2005
                          ________________________
                                                               THOMAS K. KAHN
                                                                     CLERK
                       D. C. Docket No. 04-61083-CV-JIC

TRACY M. BARNES,

                                                          Plaintiff-Appellant,

                                      versus

ETHAN ALLEN, INC.,
a foreign corporation,

                                                          Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                                (August 26, 2005)


Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Tracy M. Barnes appeals the judgment of the district court, arguing that it was

error for the court to grant Ethan Allen, Inc.’s motion for summary judgment. We
agree with the district court that the doctor’s note provided to Barnes on January 14,

2004, does not qualify as a proper “fitness-for-duty certificate” under the Family and

Medical Leave Act (“FMLA”) regulations. See 29 C.F.R. § 825.311.

      Barnes’s brief, construed liberally, arguably contends that Ethan Allen waived

any right to a fitness-for-duty certificate. Implicit in this argument is a contention

that Barnes could have furnished such a certificate if asked. The record, however,

refutes this contention. The letter from Dr. Marchi submitted to Ethan Allen on

March 23, 2004, states that Barnes was incapacitated and unable to work until March

23, 2004 – a date well beyond the expiration of her twelve weeks of FMLA leave.

      AFFIRMED.




                                          2